                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


NORTHEAST NATURAL ENERGY LLC,

         Plaintiff,

v.                                 Civil Action no. 2:19-cv-00748

LARSON ENTERPRISES, INC. et al.,

         Defendants.


                  MEMORANDUM OPINION AND ORDER


         Pending is the defendants’ motion to reconsider the

October 18, 2019 Order and Notice of this court.    The Order and

Notice established deadlines for the parties to file motions

under Rule 12(b), hold the Rule 26(f) planning meeting, file the

report of the Rule 26(f) meeting, hold the scheduling

conference, and serve Rule 26(a)(1) disclosures.


         This case is an action to vacate an arbitration award

and is governed by the Federal Arbitration Act.    As such, Local

Civil Rule 16.1(g)(13) exempts this action from the requirements

of Federal Rules of Civil Procedure 16(b), 26(f), and 26(a)(1)-

(4) and related Local Rules, including the deadlines enumerated

in the October 18, 2019 Order and Notice.
         For the foregoing reasons, it is ORDERED that the

motion to reconsider be, and it hereby is, granted to the extent

that the remaining deadlines in the October 18, 2019 Order and

Notice –- the scheduling conference and the deadline to serve

Rule 26(a)(1) disclosures -- are cancelled.


         The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and to any

unrepresented parties.


                                    ENTER: November 26, 2019




                                2
